Filed 3/30/22 P. v. Washington CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,                                  A163045

 v.                                                                     (Mendocino County
 JONATHAN ARI WASHINGTON,                                               Super. Ct. No. SCUK-CRCR-
                                                                        19-32753-001)
             Defendant and Appellant.


         Following a bench trial, the court found defendant guilty of escape
while on work program and found the enhancement allegations true. The
court imposed a total sentence of four years. As required under People v.
Kelly (2006) 40 Cal.4th 106, 124, we note counsel for defendant has filed a
Wende1 brief raising no arguable issues, counsel apprised defendant of his
right to file a supplemental brief, and defendant did not file such a brief.
Upon review of the record for potential error, we find no arguable issues
warranting reversal and affirm the judgment.
                    FACTUAL AND PROCEDURAL BACKGROUND
         Lieutenant Roy Ulatan, a peace officer and camp commander at
Chamberlain Creek Conservation Camp, which houses state prisoners,
testified that in 2019, defendant was a prisoner housed at the camp.


         1   People v. Wende (1979) 25 Cal.3d 436.
According to Ulatan, during a “count of the inmate population,” on
September 13, 2019, it was discovered defendant was missing. Though
defendant was present at the “morning count,” Officer Brewer informed
Ulatan that defendant was missing at the “lunch count.” Defendant was
subsequently rearrested by special agents from Ulatan’s department in an
apartment complex in Vallejo. He was not authorized to be in Vallejo.
      The lieutenant noted that when defendant arrived at the camp, he was
informed of the camp boundaries and that if defendant went beyond the
boundaries, he would be charged with escape. Ulatan, did not, however,
personally conduct the orientation at which the boundaries of the camp were
explained to defendant, did not know who did the orientation, and was never
told defendant received the orientation. Nonetheless, orientation is standard
procedure, and every inmate has an orientation.
      Ulatan explained the camp could hold up to 100 inmates, but when
defendant went missing, the number of inmates would not have been over 80.
The lieutenant did not know how long defendant had been at the camp before
September 13, however, he recognized him from daily interactions, when he
walked the camp, and from morning counts during breakfast, and the “count
board.”2
      An amended information filed on December 9, 2020, charged defendant
with one count of escape while on work program. (Pen. Code,3 § 4530,
subd. (b).) The information further alleged that defendant had suffered a
prior strike conviction (§§ 667, 1170.12), was released from custody on his




      2 The “count board,” located on a wall inside the office, contains a photo
of every inmate assigned to the camp.
      3   All statutory references are to the Penal Code.


                                         2
own recognizance at the time he committed the offense of escape (§ 12022.1),
and was ineligible for probation (§ 1203, subd. (e)(4)).
      On March 19, 2021, defendant waived his right to a jury trial,
consented to a court trial, and agreed to submit the matter on the
preliminary hearing transcript.4
      Following a bench trial, the court found defendant guilty of escape
while on work program, and found the enhancement allegations true.
Defense counsel, however, failed to appear for the date set for sentencing, and
the court issued an order to show cause for contempt. When counsel failed to
appear at the hearing on the order to show cause, the court issued an
amended order to show cause and set a new date for the hearing. Counsel
appeared at the next hearing date and apologized to the court, explaining
that he had a death in the family. The court then granted defendant’s motion
to relieve counsel and appointed the public defender.
      That same day the court sentenced defendant to four years, the middle
term of two years, doubled for the strike, and stayed the two-year out on his
own recognizance enhancement.
                                 DISCUSSION
      We have examined the record to determine if any arguable issue is
present. We have found none.
      Defendant was ably represented by counsel. Defendant knowingly and
voluntarily waived his right to a jury trial. Substantial evidence supports




      4 Judge Moorman, exercising great patience, explained to defendant the
rights defendant would be giving up, including the right to have 12 people
from the community unanimously reach a verdict, the right to confront and
cross-examine witnesses, and the right to object to the admissibility of
evidence in that transcript.


                                        3
defendant’s conviction. We find no meritorious sentencing issues requiring
reversal of the judgment.
     We therefore agree with defendant’s counsel that no issues are present
that could undermine defendant’s conviction.
     Accordingly, the judgment is affirmed.




                                     4
                                          MARGULIES, J.




WE CONCUR:



HUMES, P. J.



EAST, J.




A163045
People v. Washington




      
       Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                      5